Howell, J.
This is a suit for certain merchandise, alleged to have been stored with C. K. Gallagher before his surrender, and sequestered in the hands of the defendant, his syndic.
, A judgment was rendered in the lower court, decreeing the plaintiff to be the owner of the property, and the defendant has appealed.
We have carefully examined the evidence, and can see no reason to disturb the judgment. The witnesses testify that plaintiff had a lot of sugar and playing-cards, corresponding with those sequestered herein, in the store of the insolvent when it was closed, and the receipt of the insolvent for the same as the property of plaintiff is also in evidence. The rebutting evidence is not such as to defeat plaintiff’s title.
Judgment affirmed, with costs.